Citation Nr: 0010200	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  97-06 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment for or reimbursement of medical 
expenses incurred in connection with the veteran's care at 
Valley Lutheran Hospital from October 13 to October 15, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's spouse, and CA


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to February 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Phoenix, Arizona, which 
denied the claim.

The veteran provided testimony at personal hearings conducted 
before a "hearing board" at the VAMC in September 1997, and 
before the undersigned Board Member in February 2000.  
Transcripts of both hearings are of record.

This case was previously before the Board in May 1999, at 
which time it was remanded to comply with the veteran's 
outstanding request for a personal hearing before a Member of 
the Board.  As the veteran subsequently provided testimony at 
the February 2000 hearing, the Board finds that the RO has 
substantially complied with the directives of the prior 
remand.  Accordingly, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran is service connected for the following 
disabilities:  limited motion of the wrist, evaluated as 20 
percent disabling; a lower leg condition, evaluated as 10 
percent disabling; a shoulder condition, evaluated as 
noncompensable (zero percent disabling); lung condition, 
evaluated as noncompensable; scars, evaluated as 
noncompensable; and loss of motion of the ring or little 
finger, evaluated as noncompensable.  His combined disability 
rating is 30 percent.

2.  The veteran was hospitalized at the VAMC in Tucson, 
Arizona, from October 1 to October 7, 1996, during which time 
he underwent a coronary artery bypass.

3.  On October 13, 1996, the veteran experienced severe chest 
pain; his wife called the VAMC in Tucson and was told to call 
911 and have the veteran taken to the nearest hospital.

4.  The veteran received emergency evaluation at Valley 
Lutheran Hospital on October 13, 1996, and was hospitalized 
at that hospital from October 14 to October 15, 1996, due to 
chest pains and his recent history of coronary artery bypass.

5.  The veteran testified that when he returned to the Tucson 
VAMC for follow-up shortly after he was released from the 
Valley Lutheran Hospital, he was informed that VA would pay 
for the private treatment as a follow-up to treatment started 
at the Tucson VAMC.

6.  The Tucson VAMC denies giving authorization for the 
veteran's treatment at Valley Lutheran Hospital and there are 
no official documents which would tend to support the 
veteran's claim.


CONCLUSION OF LAW

The veteran is not entitled to payment or reimbursement by VA 
of medical expenses incurred at Valley Lutheran Hospital from 
October 13, 1996, to October 15, 1996.  38 U.S.C.A. §§ 1703, 
1728 (West 1991); 38 C.F.R. § 17.120 (1999); Smith (Thomas) 
v. Derwinski, 2 Vet. App. 378 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence on file shows that the veteran is 
service connected for the following disabilities: limited 
motion of the wrist, evaluated as 20 percent disabling; a 
lower leg condition, evaluated as 10 percent disabling; a 
shoulder condition, evaluated as noncompensable; lung 
condition, evaluated as noncompensable; scars, evaluated as 
noncompensable; and loss of motion of the ring or little 
finger, evaluated as noncompensable.  His combined disability 
rating is 30 percent.

The evidence on file shows that the veteran was hospitalized 
at the VA hospital in Tucson, Arizona, from October 1, 1996, 
to October 7, 1996.  During this hospitalization, the veteran 
underwent a coronary artery bypass grafting without 
heart/lung bypass.  It was noted that the veteran had a 
smooth postoperative course, and that he was discharged home 
on the fourth postoperative day with stable vital signs.  
Discharge diagnosis was two vessel coronary artery disease 
with left ventricular dysfunction.

Thereafter, the veteran was taken by ambulance to the 
emergency department of Valley Lutheran Hospital in Mesa, 
Arizona, on October 13, 1996.  He was evaluated and admitted 
to this hospital from October 14 to October 15, 1996.  
Records from this hospitalization note that the veteran's 
insurance carrier was the VAMC and that he was admitted with 
chest pain, unrelieved by nitroglycerin, and that he had 
recent coronary artery bypass surgery done at VA.  The 
initial impression was of chest wall syndrome, Dressler.  The 
veteran was put on nonsteroidal anti-inflammatories.  
Myocardial infarction was ruled out with serial enzymes and 
EKG.  The veteran remained asymptomatic.  His symptoms 
improved with the nonsteroidal anti-inflammatories.  Cardiac 
enzymes were negative.  Consequently, he was sent home.

In a letter dated November 12, 1996, the Chief, Medical 
Administration Department, of the VAMC, Phoenix, Arizona, 
denied a claim from Valley Lutheran Hospital for payment of 
medical services provided the veteran from October 13, 1996, 
through October 17, 1996.  The VA official stated that these 
services were not authorized by VA, and therefore VA was 
without authority to approve payment.

A Report of Contact shows that an official at the VAMC in 
Phoenix received a telephone call from the veteran on that 
same day in which the veteran stated that he had called the 
VAMC in Tucson, Arizona, at approximately 8:00 p.m. on 
October 13, 1996, and was given authorization to go to Valley 
Lutheran Hospital.  He was then taken to the private facility 
via ambulance.  The official at the VAMC in Phoenix stated 
that he sent a copy of the private hospital bill was sent to 
the Tucson VA Fee Services Section to see if any 
authorization had been given by the facility for the private 
hospitalization.  On January 14 1997, an official with the 
Fee Services Section at the VAMC in Tucson replied that no 
authorization had been given for the private hospitalization.

Also on file are Unauthorized Claim Approval Forms dated in 
December 1996 and January 1997, which were completed by the 
Fee Services Section/Medical Administrative Services.  The 
physician who completed these forms determined that the 
veteran's private hospitalization in October 1996 was a 
medical emergency, and that VA facilities were not feasibly 
available.  However, it was also determined that the private 
hospitalization was for a nonservice-connected disability.  
Consequently, the claim was denied.

At his September 1997 personal hearing at the VAMC in 
Phoenix, Arizona, the veteran testified that upon his October 
7th discharge from the Tucson VAMC, he was given pamphlets on 
what to do if he had complications from his heart surgery.  
The veteran also indicated that he was discharged from the VA 
facility because they needed his bed space.  On October 13, 
1996, he experienced chest pains, so his wife called the 
Tucson VAMC.  The veteran's wife testified that she did not 
recall who she spoke with at the Tucson VAMC, but that she 
was transferred to someone in the emergency department who 
told her to "get him to the closest hospital.  And so I 
called 911."  She also stated:

"Well I just said he had chest pains and 
experiencing sweating and gray color and 
he said well we cant take a chance.  Just 
call 911 and go to the nearest 
hospital."

The veteran's spouse testified that she called for the 
ambulance which took the veteran to the private hospital.  CA 
confirmed that he was present at that time, and that the 
veteran was experiencing chest pains and that his wife 
"called the paramedics, dialed 911 and they came right 
out."  The veteran testified that when he returned to the 
Tucson VAMC for his first checkup shortly after he was 
released from the Valley Lutheran Hospital he was told that 

"for payment on this you have to see 
this man (Jeff Anderson) and they 
instructed us, the three of us to go to 
his office and we were told to see this 
person and I have two witnesses besides 
myself that the man said there is no 
problem paying it.  Send all the paper 
work to us and I will pay this.  Well we 
did that.  We sent it to them.  In the 
meantime the VA changed their procedure.  
They tell me after several phones calls 
down there that they no longer pay their 
bills out of Tucson, now they paid them 
out of Phoenix.  So therefore, all my 
records were transferred, they sent to 
the Phoenix hospital which knew nothing 
about me."

Also, the veteran indicated that his heart disability could 
be service-connected, and theorized that it might be related 
to being hit by an automobile while on active duty.  

At his February 2000 personal hearing, the veteran testified 
that he had undergone bypass surgery at the Tucson VAMC, and 
that he was discharged a few days later because the facility 
needed his bed space.  The veteran asserted that he still 
felt ill at the time of his discharge from the Tucson VAMC.  
He reiterated that he was given a pamphlet upon his 
discharge, which included a number to call in case of 
emergency.  Additionally, he testified that his wife called 
the VA when he began to experience chest pains, and that she 
was told that he should go to the nearest hospital.  The 
veteran maintained that she was told not to worry about the 
expenses, that this would all be handled, and that when he 
went back for his first checkup to Tucson he talked to a man 
who said that VA would pay for the private hospital care.  
Further, he testified that he would not have gone to the 
private facility if he had not believed it had been 
authorized by VA.  He testified that he believed that this 
treatment was a continuation of the treatment he had received 
for his heart disorder at the Tucson VAMC.  Also, he 
testified that the employee who informed him that the bill 
would be paid was no longer at VA, and that he could not 
locate him.  On inquiry, the veteran clarified that he was 
not seeking service connection for a heart disability by his 
testimony at the September 1997 hearing.  Rather, it was 
asserted that the complications of the heart surgery should 
be treated as service-connected because it was a complication 
of the medical service rendered by VA, including the fact 
that he was discharged early from the Tucson VAMC because 
they needed his bed space.


Legal Criteria.  When VA facilities are not able to provide 
economical hospital care or medical services, VA may, under 
certain limited circumstances, contract with non-VA 
facilities for such care and services, either on a group or 
an individual basis.  38 U.S.C.A. § 1703.  However, under 
these provisions, the admission of a veteran to a non-VA 
hospital at the expense of VA must be authorized in advance.  
38 C.F.R. § 17.54.

38 U.S.C.A. § 1710 and 38 C.F.R. § 17.54 provide that the 
Secretary shall furnish hospital care and medical services, 
which the Secretary determines to be needed to any veteran 
for a service-connected disability, and to any veteran who 
has a service-connected disability rated at 50 percent or 
more.  These rules govern basic eligibility for VA care and 
treatment.

The provisions of 38 U.S.C.A. § 1703 provide in pertinent 
part: 

(a)  When VA facilities are not capable of furnishing 
economical hospital care or medical services . . . or 
are not capable of furnishing the care or services 
required, VA may contract with non-Department facilities 
in order to furnish any of the following:

. . . 

(2)  Medical services for the treatment of any 
disability of a veteran who has been furnished hospital 
care and requires medical services to complete treatment 
incident to such care or services.

38 U.S.C.A. § 1703(a)(2)(B); see also 38 C.F.R. 
§ 17.52(a)(2)(ii).

VA requires that, in order to be admitted to a non-VA 
facility at VA expense, such an admission must be authorized 
in advance by VA (or within 72 hours 

Payment or reimbursement of the expenses of care, not 
previously authorized, may be paid on the basis of a timely 
filed claim if the following conditions are met:

(1)  The care was for an adjudicated service-connected 
disability or for a nonservice-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability or for any 
disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (emphasis in original); 

(2)  the care was provided in a medical emergency of 
such nature that delay would have been hazardous to life 
or health, and 

(3)  no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or to 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise or 
practicable or treatment had been or would have been 
refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (formerly § 17.80).  
All three requirements must be met before reimbursement may 
be authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 
(1997); Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes 
v. Brown, 6 Vet. App. 66, 68 (1993).


Analysis.  The Board in this case finds that there had been 
no prior authorization under 38 C.F.R. 17.54 and therefore 38 
U.S.C.A. § 1703 is not applicable to the appellant.  In the 
instant case, the Board also finds that the veteran is not 
entitled to payment for or reimbursement of medical expenses 
incurred in connection with the veteran's unauthorized care 
at Valley Lutheran Hospital from October 13 to October 15, 
1996.

The Board finds that the veteran's private hospitalization 
was not pre-authorized by VA.  As noted above, the veteran 
has asserted that he obtained authorization for the private 
hospitalization from the Tucson VAMC on the evening of 
October 13, 1996.  The veteran has also asserted that an 
official informed him when he went for his first check-up at 
the Tucson VAMC that VA would pay for this private 
hospitalization.  However, the Tucson VAMC denies giving such 
authorization, and there are no official documents which tend 
to support the veteran's claim.  Further, the veteran 
acknowledges that he has been unable to find the VAMC 
employee who reportedly told him that VA would paid the 
expenses for the private hospitalization.  The Board also 
notes that even if the veteran had been informed at the time 
of his first check-up at the Tucson VAMC that his private 
hospitalization would be taken care, this was too late to 
constitute pre-authorization; a promise made after the fact 
does not constitute pre-authorization.

The Board also notes that the evidence shows that it was the 
veteran's spouse who made the phone call on October 13, 1995, 
to the Tucson VAMC.  A careful review of the hearing 
testimony provided by the veteran's spouse does not reflect 
that she testified that she was told at the time she called 
the Tucson VAMC that VA would pay for the veteran's 
hospitalization.  Rather, her exact testimony indicates that 
she was advised to call 911 because of the emergent medical 
nature of the veteran's condition at that time.  Her 
testimony does not indicate that a VA official actually told 
her that the expenses of the private medical treatment would 
be covered by VA.  In Smith (Thomas) v. Derwinski, 2 Vet. 
App. 378 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization 
contemplated in 38 C.F.R. § 17.50d (now redesignated as 38 
C.F.R. § 17.54).

For the reasons stated above, the Board concludes that the 
evidence does not support a finding that the veteran received 
prior authorization for the private treatment at Valley 
Lutheran Hospital from October 13 to October 15, 1996.  As 
such, it is irrelevant whether or not the veteran was 
qualified to receive medical treatment at a non-VA medical 
facility pursuant to 38 U.S.C.A. § 1703.  See Malone, 10 Vet. 
App. at 544 (a veteran must be both eligible pursuant to 
§ 1703 and such care must be authorized in advance) (emphasis 
in original).  However, it is noted that it appears that the 
veteran could only have been authorized to receive medical 
services and not hospital care under the provisions of 
38 U.S.C.A. § 1703(a).

The Board will now consider whether the veteran meets the 
requirements for reimbursement of unauthorized medical 
expenses pursuant to 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120.

As indicated above, there is no dispute that the veteran's 
private treatment from October 13 to October 15, 1996, was 
due to a medical emergency.  Further, it has been conceded 
that VA facilities were not feasibly available.  
Nevertheless, the veteran is not service connected for his 
heart disability, which was the basis for the private 
hospitalization.  Moreover, the veteran is not rated as 
totally and permanently disabled; his combined rating for all 
of his service-connected disabilities is 30 percent.  Thus, 
the Board must find that the appellant has not met the legal 
criteria necessary for payment or reimbursement of 
unauthorized medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  As this threshold requirement is not met, the 
claim lacks legal merit and must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

It has been asserted that the veteran's heart disability 
should be treated as service-connected since his unauthorized 
hospitalization was due to complications of his treatment for 
this condition at the Tucson VAMC.  However, this assertion 
is not in accord with the basic principles of entitlement to 
service connection for a medical disability.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Thus, it is without legal 
merit.  Since the veteran testified at the February 2000 
hearing that he was not making a claim of entitlement to 
service connection for a heart disability, the Board will not 
address this contention any further.  

For the reasons stated above, the Board concludes that the 
veteran has not met the legal requirements necessary for 
payment or reimbursement of medical expenses incurred in 
connection with his unauthorized private treatment from 
October 13 to October 15, 1996.  Accordingly, his claim is 
denied.


ORDER

Entitlement to payment for or reimbursement of medical 
expenses incurred in connection with the veteran's private 
treatment from October 13 to October 15, 1996, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


